06/25/2020



                                                                                     Case Number: DA 20-0244




          IN THE SUPREME COURT OF THE STATE OF MONTANA
LOW ENTERPRISES INC.,             )               Case No. DA 20-0244
                                  )
          Plaintiff/Appellee,     )               ORDER GRANTING
                                  )               STIPULATION TO DISMISS
     -vs-                         )               APPEAL WITH PREJUDICE
                                  )
CNC FACTORY CORPORATION,          )
                                  )
          Defendants/Appellant.   )
_________________________________ )
      Upon the Parties’ Stipulation to Dismiss Appeal with Prejudice and for good
cause appearing therefor,
      IT IS ORDERED, AND THIS DOES ORDER, that the appeal on file herein
is dismissed with prejudice for the reason that the issues in this appeal are
completely settled.
      DATED this ____ day of June, 2020.



                                       CHIEF JUSTICE




ORDER - Page 1

                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                June 25 2020